EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Steiner on 5/18/22. The application has been amended as follows:

In claim 1, lines 4-5, “configured to be in close proximity to the down tube of a bicycle and substantially” has been deleted.

In claim 1, lines 6-7, “wherein the second edge and third edge are approximately at right angles to the bottom edge;” has been deleted.

In claim 1, line 9, “the said fourth edge is substantially parallel” has been replaced with -- the fourth edge is parallel --

In claim 1, line 12, “the said fifth edge is substantially parallel” has been replaced with -- the fifth edge is parallel --

In claim 1, line 13, “the said fifth edge” has been replaced with -- the fifth edge --

In claim 1, line 14, “the said reservoir” has been replaced with -- the reservoir --

In claim 1, line 16, “the said first opening” has been replaced with -- the first opening --

In claim 1, line 19, “extended till” has been replaced with -- extended to --

In claim 1, line 21, “the said reservoir holder” has been replaced with -- the reservoir holder --

In claim 1, line 25, “a top substantially u-shaped channel” has been replaced with -- a top U-shaped channel --

In claim 1, lines 26-27, “a bottom substantially u-shaped channel” has been replaced with -- a bottom U-shaped channel --

In claim 1, line 29, “the bottom and” has been replaced with -- the bottom U-shaped channel and --

In claim 1, line 30, “engage the bottom substantially u-shaped channel” has been replaced with -- engages the bottom U-shaped channel --

In claim 1, line 31, “substantially u-shaped channel” has been replaced with -- U-shaped channel --

In claim 1, lines 33-34, “with a shape substantially similar to that of the polygonal prism body of the reservoir vessel” has been deleted.

Claim 2 has been cancelled.

In claim 3, line 2, “when pressurizes the reservoir vessel effectively increases” has been replaced with -- pressurizes the reservoir vessel to effectively increase --
In claim 5, line 2, “preferably” has been deleted.

Claim 6 has been cancelled.

In claim 7, line 2, “vessel holder may include” has been replaced with -- vessel holder includes --

In claim 8, line 2, “soft” has been deleted.

In the Drawings, Figure 3 has been replaced according to the REPLACEMENT SHEET attached hereto.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	5/18/22